               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TIMOTHY L. HOELLER,

                      Plaintiff,
                                                     Case No. 19-CV-850-JPS
 v.

 CARROLL UNIVERSITY,
 CATHERINE JORGENS, CINDY                                           ORDER
 GNADINGER, and JANE DOE sued as
 Unnamed Secretary in Provost’s Office,

                      Defendants.


       Plaintiff filed a pro se complaint alleging violations of the Americans

Disabilities Act (“ADA”), 42 U.S.C. § 12112 et seq. and Wisconsin state laws

that arose when he was terminated from a teaching position at Carroll

University. (Docket #1). Carroll University was the only defendant who

appears to have been served in the action. (Docket #4). Carroll University

filed a motion to dismiss the complaint, which the Court granted on various

grounds. (Docket #28).

       First, the Court dismissed Plaintiff’s failure to rehire claim as

untimely because he did not file a complaint with the Equal Employment

Opportunity Commission (“EEOC”) within three-hundred days after the

allegedly wrongful treatment, or with this Court within ninety days after

receiving a right to sue letter, as required by statute. Id. at 6; 42 U.S.C. §§

12117(a) & 5000e-5(e). The Court evaluated the communications between

Plaintiff, the EEOC, and Carroll University, and determined that equitable

tolling did not apply to the situation. Next, the Court dismissed Plaintiff’s

failure to accommodate claim because he had not properly included the



  Case 2:19-cv-00850-JPS Filed 06/11/20 Page 1 of 4 Document 37
claim in his initial EEOC complaint, rendering it unexhausted. Id. at 10. The

Court further noted that although Plaintiff informed the Court that he filed

an amended EEOC complaint, that, too, would be untimely as it was filed

well past the three-hundred days of the offending conduct. Id. Finally, the

Court declined to exercise jurisdiction over Plaintiff’s state law claims,

noting that they also appeared to be barred by the Rooker-Feldman doctrine.

Rooker v. Fidelity Tr. Co., 263 U.S. 413, 415–16 (1923); Dist. of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       In fairly quick succession, Plaintiff filed two motions to stay the

proceedings (including one with eighty-four pages in exhibits), as well as a

motion for reconsideration. (Docket #33, #34, and #36). The motions to stay

are basically non-sensical—they present a slew of allegations related to a

state court case and refer to an appeal even though no appeal has been

noticed in this case. The motion for reconsideration asks the Court to

consider “new evidence of a copy of the EEOC file that has been produced

on January 6, 2020,” and that ostensibly bears on the Court’s dismissal of

the failure to re-hire claim as untimely. (Docket #35 at 1). The Court gleans

from Plaintiff’s submissions that he is arguing that his complaint to the

EEOC should be considered timely because “the file was created on July 20,

2018 in which no charge of discrimination form was completed at that time.

It is correct that this date was due to a letter (actually, the second letter to

the Milwaukee office) requesting that a charge be initiated. Thus, there was

no cause for action for discrimination at that time since no form was

completed.” Id. at 2. The remainder of the brief in support of the motion for

reconsideration reads as a litany of complaints about his state court

proceedings.




                            Page 2 of 4
  Case 2:19-cv-00850-JPS Filed 06/11/20 Page 2 of 4 Document 37
       Rule 59(e) empowers a court to alter or amend a judgment on motion

by a party on a motion filed within 28 days after judgment was entered.

Fed. R. Civ. P. 59(e). Since judgment was entered on November 27, 2019,

and Plaintiff filed the motion for reconsideration on January 15, 2020,

Plaintiff’s motion should be evaluated under Rule 60(b), which provides

relief from “a final judgment, order, or proceeding.” Rule 60(b) allows the

Court to vacate a judgment based on, inter alia, excusable neglect, newly

discovered evidence, fraud by a party, satisfaction of the judgment, or “any

other reason that justifies relief.” Fed. R. Civ. P. 60(b). Relief under Rule

60(b) is an “extraordinary remedy and is granted only in exceptional

circumstances.” Wickens v. Shell Oil Co., 620 F.3d 747, 759 (7th Cir. 2010). The

Court’s determination is constrained only by its sound discretion. Venson v.

Altamirano, 749 F.3d 641, 656 (7th Cir. 2014).

       After examining Plaintiff’s motion, the Court does not find any basis

to provide relief under Rule 60(b). The Court has already addressed

Plaintiff’s argument that he “filed” a complaint with the EEOC on July 20,

2018 when he wrote a letter requesting a complaint form. The EEOC did not

consider this to be a complaint because these requests are “generic and

unspecific to alert the EEOC that unlawful discrimination has occurred.”

(Docket #19 at 3 (citing Docket #17 at 5–6) (U.S. EEOC response to Senator

Tammy Baldwin’s inquiry on behalf of Timothy Hoeller)). And in any case,

as the Court noted, Plaintiff did not file the complaint in this Court within

ninety days of receiving his right to sue letter. Additionally, any complaint

that Plaintiff could file with the EEOC—including any complaint that he

filed after initiating this lawsuit—that was based on the events that

transpired in the winter of 2018 would be untimely.




                            Page 3 of 4
  Case 2:19-cv-00850-JPS Filed 06/11/20 Page 3 of 4 Document 37
       The Court will also deny Plaintiff’s motions to stay on similar

grounds—the events that gave rise to his complaints occurred well past the

time in which Plaintiff should have filed a complaint with the EEOC. The

Court sees no reason to stay the litigation in order to allow Plaintiff to

exhaust his claims, since they are clearly untimely. Moreover, based on the

submissions, Court has no reason to believe that those complaints are

meritorious, either.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for reconsideration (Docket

#34) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that Plaintiff’s motions to stay

proceedings (Docket #33, #36) be and the same are hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 11th day of June, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                            Page 4 of 4
  Case 2:19-cv-00850-JPS Filed 06/11/20 Page 4 of 4 Document 37
